Citation Nr: 0733309	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-24 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status post 
bunionectomy, right and left great toes, and osteomyelitis, 
claimed as a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1941 to September 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision 
prepared by the Huntington, West Virginia Regional Office 
(RO) and issued by the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans affairs (VA).  The 
decision denied the veteran's claim of entitlement to service 
connection for a bilateral foot disorder.  Following timely 
disagreement with that denial, the veteran perfected timely 
substantive appeal in July 2004 following the RO's issuance 
of a statement of the case (SOC) in June 2004.
 
The veteran's July 2007 motion that his claim be advanced on 
the docket based on his age has been granted.  38 C.F.R. § 
20.900(c) (2007).  Accordingly, the veteran's claim has been 
advanced on the Board's docket. 
 

FINDING OF FACT

Although pes planus was noted on an occasion in service, and 
bunions were noted within a few years of the veteran's 
service, no disorder of either great (first) toe was noted in 
service, and the veteran first sought medical treatment for 
hallux valgus in 1998, more than 50 years after his service 
discharge.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disorder, currently diagnosed as hallux valgus, status post 
bunionectomy, bilateral, and osteomyelitis, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a bilateral foot disorder, 
diagnosed as hallux valgus, began in service.  "Hallux" 
refers to the great toe, or the first digit of the foot.  
Dorland's Illustrated Medical Dictionary 730 (28th Ed. 1994).  
Hallux valgus is defined as angulation of the great toes 
toward the other toes and away from the midline of the body.  
Id.  The projection of the bone caused by the angulation is 
often called a "bunion." 

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  This notification obligation 
was accomplished by way of a letter from the RO issued to the 
veteran in October 2002.  This letter effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim for service connection; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) advising the 
veteran to tell VA about any additional information or 
evidence VA should obtain, and advising the veteran to submit 
his own statements or statements from others to support his 
claim.  Although the letter did not specifically advise the 
veteran to submit any evidence in his possession that 
pertained to his claim, the veteran clearly understood that 
he could submit evidence, as he demonstrated by submitting 
private clinical records. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, such notice is moot in this case 
because, since the claim has been denied, no disability 
rating or effective date for service connection will be 
assigned.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and private clinical records have been 
obtained.  The veteran requested an examination.  However, an 
examination was not provided in this matter, since there is 
no suggestion, except by unsubstantiated allegation, that the 
veteran's bunions began during service.  See Wells v. 
Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that 
referral of the case for the purpose of obtaining a medical 
opinion is not warranted.

The veteran submitted complete private records, and did not 
indicate that records of any other providers should be 
obtained.  The veteran, who is past 80, indicated he was not 
receiving any disability benefit from the Social Security 
Administration benefit.  The record establishes that no other 
evidence is required to address the issue on appeal.  As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.  The duties to assist and 
notify the veteran have been met, and appellate review may 
proceed.  

Claim for service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.



Facts and analysis

The veteran's service medical records disclose that his feet 
were described as normal on entrance examination.  There was 
no notation regarding his feet during October 1941 treatment 
for a reaction to smallpox vaccination and for back pain.  
Treatment notes dated in December 1942 (treatment for 
gastritis), August 1943 (treatment for malarial fever), 
September 1944 (treatment for a fever of unknown origin and 
sandfly fever) and in 1945 (treatment for venereal disease) 
are devoid of notation of complaints or foot pain or 
objective findings of abnormality of the feet.  

Treatment notes dated in March 1943, when the veteran sought 
evaluation of a throat problem and was treated for 
tonsillitis, include a notation that the veteran had pes 
planus and was to be seen in April 1943 for an orthopedic 
evaluation.  The service separation examination described the 
veteran's feet as normal.  

Thus, the service medical records are unfavorable to the 
veteran's claim, because while pes planus was noted on an 
occasion in service, it is a different disorder than the 
disorder of the great toes for which the veteran is currently 
diagnosed with.  The evidence that pes planus was noted, but 
hallux valgus was not, is unfavorable to a finding that 
hallux valgus was present in service.  And, in any event, a 
foot disorder was not noted on separation examination.  

In October 1948, the veteran was admitted to the VA Medical 
Center in Tuskegee, Alabama, for complaints of "tonsil 
trouble."  A tonsillectomy was performed.  A diagnosis of 
fungus of the feet with callus formation bilaterally between 
the fourth and fifth toes, described by the veteran as 
"bunions" on the small toes (fifth toes), were noted.  

In 1987, the veteran sought pension benefits, indicating he 
was unable to work.  The veteran did not present evidence 
related to a foot disorder with that claim.  This evidence is 
unfavorable to the claim, because, if a foot disorder began 
during the veteran's service, it would have been present in 
1987, but the veteran did not discuss that disorder.

A private treatment note dated in December 1998 reflects that 
the veteran reported that he had had bunions since service.  
In August 1999, the veteran underwent surgical correction of 
hallux valgus, right great toe.  In December 2001, he 
underwent surgical treatment for hallux valgus, left great 
toe.  Postsurgically, the veteran developed osteomyelitis 
which required further treatment.  The treatment notes do not 
include any notation that a provider linked the onset of 
hallux valgus to the veteran's service or that the veteran 
had flat feet.  As such, these clinical records are neither 
favorable nor unfavorable to the veteran's claim.  However, 
the fact that hallux valgus was not diagnosed or treated 
prior to 1998 is very unfavorable to the veteran's claim, 
since there is no indication that hallux valgus was medically 
diagnosed until more than 50 years had elapsed since the 
veteran's service discharge.  

The veteran contends, in both his application for benfits and 
in his substantive appeal, that his foot condition began in 
service.  He further states that he has been under a doctor's 
care and has been self-treating since service.  However, 
these statements are inconsistent with the 1948 evidence, 
which reflects that, although a fungus infection was present, 
no disorder of the great toes was present.  

Moreover, the veteran has not identified any provider who 
treated him for hallux valgus (his currently diagnosed foot 
disorder) proximate to service or during the 50-year period 
from 1948 to 1998.  The Board may, and in this case has, 
considered in its assessment of a claim for service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

In this case, the lack of evidence for nearly 50 years after 
the veteran's service discharge is extremely unfavorable to 
the veteran's claim, especially considering that other foot 
disorders, but not the one at issue, were noted during that 
period.  The absence of documented complaints of a disorder 
of the great toes from 1945 to 1998 weighs against continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson, supra.  

Although the treatment notes in 1998 reflect that the veteran 
reported a history of having "bunions" since service, the 
provider's notes include no indication that the provider 
agreed with this belief.  The provider's notation that the 
veteran stated that his bunions began in service, unenhanced 
by additional comment by the transcriber, does not convert 
that bare transcription of lay history to competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

There is no notation that the veteran was treated for any 
foot disorder affecting the great toe of each foot until 
after 1995, more than 50 years after the veteran's service 
discharge.  The fact that the veteran was "diagnosed" with 
pes planus in service, without notation of hallux valgus, and 
that no foot disorder was noted on separation, is, as noted 
above, unfavorable to his claim.  The veteran contends that 
he was hospitalized for a foot disorder.  However, although 
the service medical records do reflect that he was 
hospitalized, those hospitalization records, which are 
associated with the claims file, are devoid of discussion of 
the foot disorder currently diagnosed.  

In short, the service medical records, post-service VA 
clinical records, and post-service private treatment records 
are all unfavorable to the veteran's claim.  The only 
favorable evidence is the evidence submitted by the veteran 
in his own behalf.  As the veteran is not a medical 
professional, he is not competent to state when hallux valgus 
first had its onset, although he is certainly competent to 
state that he has had foot pain of some type since his 
service.  However, the evidence that "bunions" initially 
noted three years after the veteran's service discharge were, 
in fact, calluses on the fifth toes, renders the veteran's 
contention that he has had bunions since service of very 
little weight or probative value to support a claim for 
service connection for hallux valgus (bunions) of the great 
toes.  

The favorable evidence presented by the veteran's statements 
is outweighed by the unfavorable evidence of records.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for service connection for status post 
bunionectomy, right and left great toes, and osteomyelitis, 
claimed as a bilateral foot disorder, is denied.



____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


